PER CURIAM.
We have carefully reviewed the briefs on appeal and considered the appellant’s arguments. The district court was plainly correct to dismiss the complaint. Mills’s arguments are based on a misapprehension of the Rooker-Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), and of issue preclusion, and are without merit. For the reasons set forth in the district court’s order, Mills v. Calero, No. 1:11-cv-00470 (D.Me. Mar. 7, 2013), we summarily affirm. See 1st Cir. R. 27.0(c).